DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2022  has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in prior Office action.

Response to Amendment and Arguments
Applicant’s arguments in light of the amendments have been fully considered but are moot as they do not apply to the current rejection.

Claim Rejections - 35 USC § 102
Claims 1-4, 6-8 and 10-13 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated  by US2013/0031345A1 (Freese).
Regarding claims 1-3 and 6-7,  Freese teaches a method of performing an acidizing operation in a subterranean formation comprises  introducing an acidizing fluid into the subterranean formation, in-process monitoring a characteristic of a formation fluid,  determining if the characteristic of the acidizing fluid being introduced into the subterranean formation needs to be adjusted and  adjusting the characteristic of an acidizing fluid  in response to the characteristic of formation fluid ([0049],[0119],  [0177],  [0181]-[0184] and [0187]-[0189]).
Freese teaches that the acidizing fluid comprises an acid, other components and a base fluid ([0174]), wherein the acid includes hydrochloric acid, hydrofluoric acid, etc. , and is selected based on the type of the formation ([0172]),  the base fluid includes salt water, brine, sea water and produced water ([0087] , [0146] and [0147]),  which contains chloride anion and  calcium, sodium and magnesium cations ([0147]),  and the other components include  a surfactant  as well as a salt ([0173]), which meets the claimed retarded acidizing fluid.
Freese teaches the characteristic to be monitored includes porosity, viscosity, total dissolved solids,  etc.([0047]), which meets the claimed parameter, and adjusting  the characteristic of the acidizing fluid comprises adjusting the concentration of the acid or other components  of the fluid ([0124],[0173], [0177] and [0185]).  
Freese teaches that the performance of the acidizing  operation can be monitored and a correlation between the effectiveness of the operation and the concentration of  the acid or other component of the acidizing fluid  can be established ([0093], [0124], [0172] and [0185]), which meets determining the reactivity, and the treatment fluid can be altered as needed ([0124])
Regarding claim 4,  Freese teaches that the formation comprises multiple zones ([0093]).
Regarding claims  8 and 10-13,  Freese  teaches that  the acid and the base fluid of the acidizing solution can be blended on the fly by adding the acid to a base fluid stream ([0015],[0092],[0109] and [0182]),  or an additional component can be introduced separately  subterranean formation to address the changes in characteristics  downhole ([0093]), the operation can be repeated as needed ([0124]), wherein the operation can be monitored as the fluid passes through various zones and the fluid can be modified accordingly ([0093]),

Claim Rejections - 35 USC § 103
Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Freese in view of US Patent 5327973 (Jennings, Jr.).
The teachings of Freese are set forth above. 
	Freese  does not expressly disclose that the acidizing fluid are introduced to the subterranean formation by a coiled tubing system.   
	Jennings , Jr. teaches that coiled tubing can be used to more effectively and precisely place acid  into a wellbore (col. 4, line 45-55).
	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to inject the acidizing fluid  of Freese into the subterranean formation by a coiled tubing of Jennings, Jr..  The rationale to do so would have been  the motivation provided by the teachings of Fuller  that to do so would predictably provide effective and precise placement of the acidizing solution  (col. 4, line 45-55). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766